 



Exhibit 10.1
SEPARATION AGREEMENT AND GENERAL RELEASE
     This Separation Agreement and General Release (“Agreement”) is entered into
by and between The Scotts Miracle-Gro Company (“Company”) and David Aronowitz
(“Executive”).
WHEREAS, the Executive has served as Executive Vice President, General Counsel
and Secretary and in other roles for the Company.
WHEREAS, the Executive intends to resign his employment with the Company.
NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements of the parties set forth in this Agreement, and of other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
     1. Resignation of Employment. Effective July 17, 2007 (“Effective Date of
Termination”) the Executive hereby resigns his employment with the Company and
resigns all other positions he holds with or for the Company, its subsidiaries
and related parties, including but not limited to any position as an officer,
director, member, trustee or any similar position. The Executive will thereafter
receive the following:
     (a) The Company will pay to the Executive a monthly amount on the first
payroll date of each month, in an amount equal to the Executive’s cost of health
care coverage, if, after receiving a COBRA notification from the Company,
Executive elects the Company’s group health continuation coverage under COBRA
pursuant to section 4980B of the Internal Revenue Code of 1986, as amended (the
“Code”). These payments will commence on the Company’s first payroll date
following termination of his active employee coverage and will continue until
the first to occur of (1) eighteen (18) months after the Effective Date of
Termination, (2) the date upon which the Executive becomes covered under another
employer health care plan, or (3) the date on which the Executive ceases to be
covered by the Company’s group health continuation coverage under COBRA. The
Executive will be solely responsible for electing COBRA coverage within the
required time period.
     (b) The Company shall pay the Executive within thirty (30) days of the
Effective Date of Termination the amount of $850,000 (prior to withholding of
applicable taxes), which represents the negotiated value of the Executive’s
unvested options as offset by certain other amounts. All other unvested options,
restricted stock, stock appreciation rights or other rights held by the
Executive as of the Effective Date of Termination under the Company’s 2006
Long-Term Incentive Plan or under any other equity or long-term incentive plan
of the Company (a “Company Incentive Plan”) shall be forfeited, and the
Executive shall have no further interest therein. Any vested options held by the
Executive, shall be governed by the relevant Company Incentive Plan and grant
instrument. Within thirty (30) days of the Effective Date of Termination, the
Company shall provide to the Executive an accurate summary of each of the
Executive’s vested options under any Company Incentive Plan as of the Effective
Date of Termination.

 



--------------------------------------------------------------------------------



 



     (c) The Company will pay to the Executive any accrued but unpaid Base
Salary, vacation and automobile allowance as of the Effective Date of
Termination and the Company will reimburse the Executive for all incurred but
unpaid business expenses as of the Effective Date of Termination under the
Company’s expense reimbursement policy.
     (d) The Executive shall not be entitled to any severance or other payments
under any severance, separation, bonus or other similar benefit plan maintained
by the Company (“Company Severance or Bonus Plans”).
     2. Confidentiality, Noncompetition and Nonsolicitation. This Agreement
shall not supersede or nullify in any way the Employee Confidentiality,
Noncompetition, Nonsolicitation Agreement executed by the Executive on May 11,
2006. The Employee Confidentiality, Noncompetition, Nonsolicitation Agreement
shall remain in full force and effect, and any requirements of such agreement
shall be incorporated by reference into this Agreement.
     3. Release. The Executive voluntarily and knowingly releases and discharges
the Company, its past, present and future parents, affiliates and subsidiaries,
and its and their past, present and future directors, officers, employees,
agents, shareholders and representatives (“Releasees”), from any and all claims,
debts, suits or causes of action, known or unknown, based upon any fact,
circumstance, or event occurring or existing at or prior to the Executive’s
execution of this Agreement. This Release specifically includes, but is not
limited to, any claims or actions arising out of or during the Executive’s
employment with the Company or the termination of that employment, including any
claim under Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, the Employee Retirement Income Security Act, the Ohio Civil
Rights Act, and any and all other federal, state or local laws, and any common
law claims now or hereafter recognized, as well as all claims for counsel fees
and costs. This Release is not intended to apply to rights or claims under the
Age Discrimination in Employment Act or to rights or claims that cannot be
waived by private agreement under applicable law, or to the Executive’s
entitlement to any vested benefits he has as of the Effective Date of
Termination under the Company’s various employee benefits plans or programs,
including the Company’s Retirement Savings Plan or Executive Retirement Plan
(“Company Benefit Plans”); provided, however, that (a) Executive’s termination
of employment and execution of this Agreement shall not be deemed to accelerate
vesting of any rights under the Company Benefit Plans; and (b) as set forth in
Section 1(d) of this Agreement, the Executive agrees and acknowledges that he
has no right to payment or benefits under any Company Severance or Bonus Plans
as a result of his termination of employment or execution of this Agreement.
     4. Cooperation. The Executive specifically understands that in partial
consideration for the benefits received pursuant to this Agreement, which the
Executive acknowledges are in excess of any other benefits or compensation the
Executive might otherwise be entitled to claim or receive, the Executive may be
requested by the Company to cooperate with the Company in the defense or
prosecution of one or more existing or future court actions, governmental
investigations, arbitrations, mediations or other legal or equitable proceedings
which involve the

2



--------------------------------------------------------------------------------



 



Company, its past and present affiliates and subsidiaries, and any of its and
their employees, officers or directors, and the Executive agrees to do so. This
cooperation may include, but shall not be limited to, the need for or
availability for testimony in deposition, affidavit, trial, mediation or
arbitration, as well as preparation for that testimony. The Executive shall be
available at the Company’s reasonable request for any meetings or conferences
the Company deems necessary in preparation for the defense or prosecution of any
such legal proceedings. The Company shall reimburse the Executive for any actual
costs and expenses reasonably incurred by the Executive while his services are
being utilized by the Company pursuant to this paragraph.
     5. Nondisparagement. The Executive agrees not to disparage or otherwise
comment negatively about any Releasee except to the extent that the Executive is
required by applicable law to testify and only then to the extent that such
testimony is fair and accurate.
     6. Breach of Agreement. In addition to other remedies available to the
Company under this Agreement, if at any time the Executive materially breaches
any provision of this Agreement or is discovered, after the date of execution of
this Agreement, to have engaged during his term of employment with the Company
in activities that would constitute cause, the amount paid to the Executive
pursuant to Section 1(b) of this Agreement shall be forfeited, and the Company
may recoup the gross amount of such payment, within two (2) years after the
Executive engages in such conduct or the conduct is first discovered by the
Company. The payment shall be made in such manner and on such terms and
conditions as may be required by the Company. The Company and the Executive
agree that the monetary value of a material breach of this Agreement by the
Executive would be difficult to calculate. As a result, the Company and the
Executive agree that in the event of a material breach by the Executive, this
section contains a reasonable basis for estimating the damages from such breach.
This section shall not foreclose the Company from recovering additional damages
from such breach if such additional damages are proven by the Company.
     7. Confidentiality of Agreement. Except as required by law, the Executive
agrees that the terms, amount and fact of this Agreement shall be confidential
and that he will not disclose any information concerning this Agreement to
anyone other than his immediate family members, financial advisors and legal
counsel.
     8. Tax Consequences. The Executive is solely responsible for the tax
consequences of this Agreement, including the application of section 409A of the
Code. The Executive acknowledges that he has consulted with his tax advisor with
respect to the tax consequences of his stock options and all compensation
provided under this Agreement and the Company’s benefit plans. The Company shall
have no liability with respect to the tax consequences of his stock options or
any compensation provided under this Agreement or any benefit plans. The Company
shall have the right to determine in its sole discretion whether, and to what
extent, any payments or benefits under this Agreement are subject to withholding
for income or other taxes or reporting to tax authorities. In addition, payments
and benefits under this Agreement are not benefit-bearing (i.e., shall not be
considered compensation) for purposes of any Company Benefit Plan.

3



--------------------------------------------------------------------------------



 



     9. Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the state of Ohio, to the extent not preempted by
federal law.
     10. Severability. If any part of this Agreement other than Section 3 is
determined to be invalid, illegal or otherwise unenforceable, the remaining
provisions of this Agreement shall not be affected and will remain in full force
and effect.
     11. Acknowledgements. In signing this Agreement, the Executive acknowledges
that:
     (a) The Company has not provided the Executive with any tax advice, and the
Executive is solely responsible for the tax consequences of compensation
provided under this Agreement or under any Company benefit plan.
     (b) The Executive has signed this Agreement voluntarily and knowingly in
exchange for the consideration described herein, which the Executive
acknowledges is adequate and satisfactory and beyond that to which the Executive
is otherwise entitled.
     (c) The Executive is hereby advised to consult with an attorney before
signing this Agreement.
     (d) The Company has provided the Executive with a reasonable period of time
in which to consider the Agreement, and the Executive has signed on the date
indicated below after concluding that this Agreement is satisfactory.
     (e) Neither the Company nor any of its agents, representatives, employees,
or attorneys, have made any representations to the Executive concerning the
terms or effects of this Agreement other than those contained herein.
     In witness whereof, and intending to be bound hereby, the parties have
executed this Separation Agreement and General Release on the dates set forth
below.

            THE SCOTTS MIRACLE-GRO COMPANY
    July 17, 2007  /s/ Denise S. Stump       By: Denise S. Stump      Title:  
EVP, Global Human Resources     

                July 17, 2007  /s/ David Aronowitz       David Aronowitz       
   

4